Dismissed and Memorandum Opinion filed May 31, 2007







Dismissed
and Memorandum Opinion filed May 31, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00413-CR
____________
 
FRANCISCO MARTINEZ LUCAS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County, Texas
Trial Court Cause No. 1063546
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of murder.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on July 28, 2006, to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 31,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b)